Citation Nr: 0717346	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Following the issuance of the June 2004 Supplemental 
Statement of the Case (SSOC) and certification of this appeal 
to the Board, the veteran submitted additional evidence and 
waived his right to have it initially considered by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2006).


FINDING OF FACT

It is just as likely as not the veteran has PTSD from a 
stressor he experienced during combat in the Republic of 
Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance in 
developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Board is granting the veteran's PTSD claim, so any 
concerns about whether there has been compliance with the 
notice and duty to assist provisions of the VCAA are 
inconsequential.  Cf. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary of VA not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  This is akin to the situation here inasmuch as the 
mere fact that the Board is granting the claim, in full, 
necessarily means no further notification or development of 
the claim is needed since the requested benefit is being 
granted, regardless.

Law and Analysis

Service connection may be granted for disability resulting 
from a disease or an injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

To grant service connection for PTSD, in particular, there 
are three requirements:  (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) medical evidence of a nexus between current 
symptomatology and the claimed stressor in service; and (3) 
credible supporting evidence that the claimed stressor in 
service actually occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during service 
-- which, as mentioned, is an essential element in 
solidifying a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See, too, Hayes v. Brown, 5 Vet. App. 60 
(1993).  The determination as to whether the veteran "engaged 
in combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty (MOS) to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.



If, conversely, there is no combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  But corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 
310-11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost, 16 
Vet. App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that, although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.



Concerning this specific claim at issue, there is of record a 
medical diagnosis of PTSD and this condition has been 
etiologically linked to the veteran's military service by VA 
medical personnel in March 2004.  The post-service medical 
evidence reveals that he was initially diagnosed with PTSD in 
private medical records from April 2002.  This diagnosis is 
repeated in subsequent private outpatient records.  A July 
2003 report indicates he was seen on a regular basis for this 
condition.

In a stressor letter, completed and returned by him in August 
2003, the veteran stated that he participated in combat as a 
member of the United States Marine Corps stationed in Da 
Nang, Vietnam.  He specifically stated that his friends, 
including C.K., was killed while standing about 4 feet from 
him.  He said his friend was "blowed [sic] apart."

The veteran had a VA examination in September 2003.  His 
claims file was reviewed and pertinent service and medical 
history discussed by the examining psychologist.  The veteran 
complained of difficulty keeping up with activities and 
sleeping, partially due to a foot condition not at issue.  He 
also said he experienced panic attacks and dizziness.  The 
evaluating psychologist determined the veteran's description 
of his condition met the criteria for a panic disorder.  The 
veteran also stated he had nightmares of Vietnam, which 
further affected his sleep and drained his energy.

Regarding the veteran's claimed stressors, the examiner 
indicated they "do not appear to meet criterion A of DSM-IV" 
for a PTSD diagnosis.  Psychometric testing was also 
performed.  The veteran's Beck Depression Inventory score was 
described as covering a wide range of diagnostic categories, 
the findings of which suggested over reporting.  The Impact 
of Event Scale score indicated to the examiner that Vietnam 
had only a mild effect on the veteran's life.  The 
Mississippi Scale for combat-related PTSD was reported as 
being somewhat above the cut off score for a diagnosis of 
PTSD in combat veterans from the Vietnam Era.  Based on this 
examination and these findings, the examiner diagnosed the 
veteran with major depressive disorder, secondary to his 
medical (skin) condition.  He pointed out the veteran did not 
present with the full constellation of symptoms at that time.

Notwithstanding the results of that examination, VA 
outpatient records from October and November 2003 show a 
diagnosis for PTSD.  And in a letter from a VA physician's 
assistant, J.C., received in March 2004, the veteran's combat 
experience in Vietnam was described in detail; it included an 
incident on "Hill 270" where he came under attack and 
witnessed two comrades killed in an adjacent foxhole.  He 
stated they were "pretty torn up."  His symptoms of being 
isolated and withdrawn were found to be at least as likely as 
not related to his Vietnam experience and PTSD was diagnosed.

Additional private outpatient records from January 2004 
indicate the veteran was receiving ongoing treatment for PTSD 
and depression.  He was on medication and considered stable 
but not fully respondent.  VA outpatient records from 
November 2005 indicate he had an Axis I diagnosis of chronic 
PTSD with complaints of nightmares of Vietnam and isolative 
behavior.

The Board is well aware that the September 2003 VA 
examination findings differ from those of the March 2004 
physician's assistant letter.  But in deciding this claim, it 
is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In addition to the fact that all recent VA and 
private treatment records now show PTSD as the veteran's 
predominant psychiatric disability, the March 2004 report 
specifically addresses his account of a stressor, while, in 
comparison, the prior September 2003 VA examination report 
does not fully address the significance of these stressors or 
the significance of the veteran's combat experience in 
Vietnam as a whole.  So there is both a current diagnosis of 
PTSD found in numerous treatment records and the positive 
evidence of a linkage to service found in the March 2004 
report.  This evidence is entitled to equal consideration, 
when compared to the September 2003 VA examination diagnosis 
and findings.  Resolving reasonable doubt in the veteran's 
favor, the elements of a current PTSD diagnosis and linkage 
to service are substantiated by the evidence of record.  See 
38 C.F.R. § 3.102.

Not only does the veteran have the requisite PTSD diagnosis -
- indeed several, but he also has the necessary linkage to 
his military service and, in particular, to at least one 
specific incident that purportedly occurred while he was 
stationed in Vietnam.  So the determinative issue is whether 
there is credible supporting evidence that his claimed 
stressor in service actually occurred -- keeping in mind that 
this burden of proof in establishing the occurrence of this 
purported stressor is considerably less if, as here, it 
involved combat.

As indicated by his Department of Defense Form 214 (DD Form 
214), the veteran's MOS was combat engineer and he served 
overseas in Vietnam from November 1970 to June 1971.  He 
received the Combat Action Ribbon, the National Defense 
Service Medal, the Vietnam Service Medal with one star, 
and the Vietnam Campaign Medal with device.  The Combat 
Action Ribbon is prima fascia evidence he engaged in combat 
against enemy forces in Vietnam.  See VAOPGCPREC 12-99 
(October 18, 1999).  Consequently, his lay testimony alone is 
sufficient to establish the occurrence of his claimed combat 
stressor, provided it is consistent with the circumstances 
and conditions of his service, which it is.

Throughout the pendency of his appeal, the veteran has 
consistently maintained as his stressor an incident in 1970 
where he witnessed comrades killed next to him and described 
damage to the physical integrity of their bodies -- noting 
they were "blowed [sic] apart" or "pretty torn up."  In his 
August 2003 stressor letter, he provided the name of one of 
those casualties, C.K..  This stressor is deemed credible 
and, inasmuch as it is entirely consistent with the 
circumstances of the veteran's service, is therefore 
confirmed.

The Board is aware that all of the veteran's military 
personnel records have not been obtained and associated with 
his claims file for consideration.  Further, documentation of 
the casualties he reported has not been obtained from the 
appropriate archives.  Nevertheless, all things considered, 
and again, resolving all reasonable doubt in his favor, 
because the Board has found that he has combat status and has 
a claimed combat-related stressor, specific credible 
supporting evidence of that stressor is not required.  
Moreover, as also explained, he has recounted a stressor that 
is entirely consistent with the circumstances of his service 
in Vietnam.  It is worth reiterating that the Court has held 
there is no need to verify every detail of a claimed stressor 
and that evidence of a stressor affecting a veteran's unit in 
service implied the veteran's involvement in those events.  
Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  Hence, 
all three of the requirements for granting service connection 
for PTSD are met.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


